                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              NORTHERN DIVISION


CASSANDRA SMITH,                           :

       Plaintiff,                          :

vs.                                        :      CA 18-0126-MU

NANCY A. BERRYHILL,                     :
Acting Commissioner of Social Security,
                                        :
       Defendant.

                                        JUDGMENT

       In accordance with the memorandum opinion and order entered on this date, it is

hereby ORDERED, ADJUDGED, and DECREED that the decision of the Commissioner

of Social Security denying plaintiff benefits be affirmed..

       DONE this the 5th day of February, 2019.

                                     s/P. Bradley Murray
                                    UNITED STATES MAGISTRATE JUDGE
